El Juez Asociado Señoe De Jesús
emitió la opinión del tribunal.
Por escritura de 30 de octubre de 1933 los demandantes arrendaron al demandado Ramón Agudo un edificio radicado en esta ciudad, conocido por el Hotel Palace. Entre otras condiciones del contrato se estipularon las siguientes:
“Segunda: El plazo de este arrendamiento es de diez años a contar del día primero de enero de mil novecientos treinta y cuatro y & vencer por tanto el treintiuno de diciembre de mil novecientos cua-rentitrés. Esto término se entenderá prorrogado a diez años más si el arrendatario no avisara con seis meses de anticipación a la íeeha de su vencimiento, su deseo o decisión de cesar en el arriendo.
“Tercera: El canon convenido es el siguiente: ochocientos ochenta DÓLARES mensuales durante los primeros cinco años o sea desde el primero de enero de mil novecientos treintieuatro a treinü-uno de diciembre de mil novecientos treintiocho; novecientos ochenta dólares mensuales en los restantes cinco años comprendidos en el pe-ríodo de primero de enero de mil novecientos treintinueve a treinti-uno de diciembre de mil novecientos cuarentitrés.
“Cuarta: En caso de que el arrendatario haga uso de la pró-rroga convenida pagarán el canon a razón de mil cien DÓLARES men-suales durante el tiempo de duración de la misma.
“El canon fijado lo pagará el arrendatario al administrador, apo-derado o representante en esta ciudad de los arrendadores a la pre-sentación de simple recibo; concediendo aquél a éstos treinta días de gracia o espera para satisfacer su importe.”
En lo que respecta a hacer uso de la opción concedida por Já cláusula segunda, el arrendatario no se conformó con guar-dar silencio, sino que por carta de 16 de febrero de 1943 no-tificó a los arrendadores su decisión de prorrogar el contrato a diez años más a partir del 1ro. de enero de 1944. Hallán-dose el arrendatario en posesión del inmueble a virtud de la *9referida prórroga, los demandantes, con fecha 28 de diciem-bre de 1945, instaron contra él(1) este pleito de desahucio. La acción no se funda en falta de pago sino en incumplimiento de otras condiciones del contrato. En el curso del juicio, jnientras se practicaba la prueba de los demandados, éstos presentaron una moción solicitando la desestimación de la de-manda por falta de jurisdicción fundándose en que el inmue-ble objeto del pleito es dedicado a hotel y tiene más de 25 habitaciones dedicadas a hospedaje; que los demandados se hallan en posesión del mismo en virtud de un contrato que fué novado a partir del 1ro. de enero de 1944 y que los de-mandantes no habían cumplido previamente con las disposi-ciones del-Reglamento Federal de Inquilinato en sus seccio-nes 6(a) (3) (1) y 6(d)(1) (2).(2)
Oídas las partes, la corte inferior declaró con lugar la mo-ción y dictó sentencia desestimando la demanda. Contra esta sentencia los demandantes interpusieron el presente re-curso.
La sección 1(b)(4) del Reglamento Federal de Inquilinato, prescribe que sus. disposiciones se aplican a cualquier contrato de arrendamiento en vigor, de cualquier estructura completa o propiedad, que se hubiera celebrado después del maximum rent date(3) (octubre 1ro., 1942 en Puerto Rico) y con anterioridad a la fecha en que empezó a regir el Reglamento (febrero 1ro., 1944 en Puerto Rico), mientras dicho arrendamiento permanezca en vigor sin que el arrendatario o inquilino tenga facultad para cancelar o de otro modo terminar el arrendamiento.
Tanto los demandados como la corte inferior sostienen que el arrendamiento en cuestión venció el 31 de diciembre *10de 1943 y que el efecto de la carta de 16 de febrero de 1943 J!ué empezar un nuevo contrato a partir del 1ro. de enero de 1944. Si en verdad se inició un nuevo contrato en la fecha últimamente indicada, los demandantes venían obligados por las disposiciones del Reglamento Federal de Inquilinato y no habiendo cumplido con las disposiciones de la sección 6, relativa a las notificaciones que debían hacer antes de radicar su demanda, la corte carecería de jurisdicción para conocer del caso y consecuentemente procedería la confirmación de la sentencia. Si por el contrario, la carta de febrero 16 de 1943 sólo tuvo el efecto de continuar el mismo contrato que se ini-ció el 1ro. de enero de 1943, en tal caso, habiendo éste prin-cipiado antes del 1ro. de octubre de 1942, no es de aplicación al Reglamento y consecuentemente la sentencia debe ser re-vocada.
 En el contrato que formalizaron los arrendadores y el arrendatario el 30 de octubre de 1933, los primeros se obligaron irrevocablemente a ceder al segundo el uso del edificio Hotel Palace por veinte años sujeto a la condición resolutoria de que, vencidos los diez primeros años, el arrendatario podía darlo por terminado; notificando a los arrendadores' por escrito su determinación seis meses antes de expirar dicho plazo.
Conforme prescribe el art. 1066 del Código Civil, será exi-gible desde luego toda obligación que contenga condición re-solutoria, sin perjuicio de los efectos dé la resolución. En otras palabras, contrario a lo que sucede con la obligación afecta a condición suspensiva, la obligación sujeta a condición resolutoria surte efecto legal desde el preciso momento en que surge el concurso de voluntades. Desde ese instante la obligación existe en su integridad como si la condición no se hubiera pactado. Por supuesto, sobre la obligación sujeta a condición resolutoria, pesa la amenaza de caducidad, si la condición llega a cumplirse; pero si no se cumple, la obliga-ción se consolida, es decir, no surge una nueva obligación, *11sino que subsiste inalterada la original. 8 Manresa, Comen-tarios al Código Civil Español, (4ta. ed. 1929), pág. 122.
En el presente caso la obligación resolutoria no fué cum-plida, pues el arrendatario no hizo uso de su opción para terminar el contrato al vencimiento de los primeros diez años. Por lo tanto, al expirar el término para hacer uso de la opción, cesó la amenaza de caducidad de la obligación y ésta quedó consolidada sin solución de continuidad, quedando subsistente el contrato de arrendamiento por el término de veinte años como si la condición resolutoria nunca hubiera existido, esto es, como si el plazo convenido en el contrato de 30 de octubre de 1933 hubiera sido de veinte años a contar del 1ro. de enero de 1934 y no de diez años prorrogable a diez años más a opción del arrendatario.
Los contratantes, dice el art. 1207 del Código Civil, pueden establecer los pactos, cláusulas y condiciones que tengan por conveniente, siempre que no sean contrarias a la ley, a la moral ni al orden público. La condición resolutoria del contrato en cuestión era perfectamente lícita. Esa condición era tan parte de la causa del contrato, como las otras que los contratantes tuvieron a bien pactar. Era tan beneficioso al -Arrendatario, que no sería aventurado decir que posiblemente éste no hubiera celebrado el contrato si no se le hubiera asegurado de ese modo que al vencer los primeros diez años podía continuar su negocio por diez años más sin la amenaza de ser perturbado en la posesión del edificio. Al mismo tiempo, le aseguró la ventaja de poder terminar a su voluntad el armidamiento al vencer los primeros diez años, si para esa fecha el estado de su negocio así lo aconsejase.
Tanto los demandados como la corte inferior ponen mucho énfasis en la circunstancia de que el precio del arrendamiento durante los últimos diez años es mayor que el estipulado para los primeros diez años del contrato. Esa circunstancia la señalan como indicativa de que el 1ro. de enero de 1944 se inició un nuevo contrato. No podemos aceptar esa *12tesis. La variación en el precio del contrato de arrenda-miento es corriente, especialmente cuando el plazo es largo y el arrendamiento de la propiedad tiene por objeto la explo-tación de un negocio. En tales casos, se acostumbra pactar un canon más bajo para los primeros años y otro más alto para los años posteriores, en la esperanza de que el desenvol-vimiento del negocio para el cual se arrendó la propiedad, permita al arrendatario pagar un canon mayor. En el pre-sente caso podemos notar que aun para los primeros cinco años del primer plazo de diez años se convino un precio de $880 mensuales y para los ÚHirnos cinco años de ese mismo plazo el precio de arrendamiento se convino en $980. Nadie podría argüir por esa circunstancia que en los primeros diez años de arrendamiento bubo dos contratos distintos. Los casos de Bianchi v. Registrador, 43 D.P.R. 198; Pueblo v. Felíu, 47 D.P.R. 11; Smith v. Registrador; 18 D.P.R. 169 y Nieva v. Guánica Céntrale, 27 D.P.R. 555 citados por los demandados, y el de León Parra v. Gerardino, 58 D.P.R. 489 citado por los demandantes, en el cual el contrato se prorrogó por tácita reconducción, no arrojan luz alguna sobre esta ma-teria y prolongaríamos innecesariamente esta opinión tra-tando de distinguirlos.
Hasta donde liemos podido investigar, la Corte Federal de Emergencia de Apelaciones todavía no ha tenido oportunidad de resolver directamente esta cuestión; pero de sus decisiones fácilmente se infiere que cuando sea necesario resolverla, lo hará en el sentido de que cuando se prorrogue un contrato en condiciones similares a la de este caso, se entenderá que la posesión del arrendatario después de la prórroga, arranca de la fecha en que se empezó el término original. Wynnewood Park Corporation v. Bowles, 143 F.2d 355; Sonnabend v. Bowles, 140 F.2d 983 y Patrick Cudahy Family Co. v. Bowles, 138 F.2d 574.
Habiendo empezado el 1ro. de enero de 1934 la posesión de que disfrutaban los demandados cuando se radicó la de-*13manda, no es de aplicación a este caso el Reglamento Federal de Inquilinato. Por consiguiente, erró la corte a quo al des-estimarla por falta de jurisdicción.

Procede, revocar la sentencia y devolver el caso para ulte-riores procedimientos no inconsistentes con esta opinión.

El Juez Asociado Sr. Snyder no intervino.

O La demanda original se dirigió contra Eanión Agudo solamente; pero más tarde se enmendó para unir, como demandada, a Hotel Palace, Inc., como cesionaria de los derechos de Agudo como arrendatario.


(2) Esta sección del Beglamento exige, como cuestión previa a una demanda de desahucio, que el demandante haga ciertas notificaciones al inquilino y a la Oficina de Administración de Precios.


(3) Maximum rent date os la fecha determinante de la renta mayor que puede cobrar el propietario tomando por baso lo que rentaba la propiedad en esa fecha.